         Case 1:19-cv-05516-DLC Document 79 Filed 08/12/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :                 19cv5516 (DLC)
SIGNIFY NORTH AMERICA CORPORATION and :
SIGNIFY HOLDING B.V.,                  :                       ORDER
                         Plaintiffs,   :
               -v-                     :
                                       :
AXIS LIGHTING INC.,                    :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Having reviewed the parties’ letters of August 7, 10, and

11, regarding their discovery dispute, it is hereby

     ORDERED that discovery shall not be stayed in this action.

     IT IS FURTHER ORDERED that the defendant shall promptly

respond to the plaintiffs’ draft protocol for conducting

electronic discovery (“e-discovery protocol”), and the parties

shall submit their proposed e-discovery protocol to the Court by

August 21, 2020.

     IT IS FURTHER ORDERED that the defendant shall promptly

respond to the plaintiffs’ document requests and interrogatories

served on July 15, 2020.


Dated:       New York, New York
             August 12, 2020

                                    ____________________________
                                            DENISE COTE
                                    United States District Judge
